Foud, Judge:
The above suit has been submitted on a written stipulation reading, as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JB (Comm. Spec’s Initials) by Commodity Specialist J. Bistreich (Comm. Spec’s name) on the invoices covered by the above enumerated protest, consist of battery operated vacuum brushes assessed with duty at 13% per centum ad valorem within paragraph 353, Tariff Act of 1930, as modified by T.D. 52739 as articles having as an essential feature an electrical element or device, wholly or in chief value of metal, and not specially provided for: other, and claimed dutiable at 12% per centum ad valorem within paragraph 353 of said Act as modified by T.D. 55615 and T.D. 55649.
That said merchandise was entered for consumption on July 24, 1962, at which time the rate of duty for the classified merchandise was further reduced to 12% per centum ad valorem within said paragraph as modified by T.D. 55615 and supplemented by T.D. 55649.
*538That the protest enumerated above be deemed submitted on this stipulation, the protest being limited, to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Accepting the foregoing stipulation of fact, we find and hold the items of merchandise marked “A” and initialed on the invoice by the designated commodity specialist to be properly dutiable at the rate of I214 per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 55615 and T.D. 55649, as articles having as an essential feature an electrical element or device, other.
The protest, having been abandoned as to all other items, is dismissed.
To the extent indicated, the specified claim in this suit is sustained; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be entered accordingly.